Citation Nr: 0028922	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  97-03 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a right 
upper arm injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 1996 decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
a disability rating in excess of 10 percent for residuals of 
a right upper arm injury.  In February 1998, the Board 
remanded the veteran's appeal for further development.


FINDING OF FACT

Residuals of an injury of the right upper arm are manifested 
by subjective complaints of pain and discomfort with use, 
minimal loss in range of motion, and some decrease in 
strength.  No more than moderate disability of the affected 
muscle has been shown.


CONCLUSION OF LAW

An increased evaluation for residuals of a right upper arm 
injury affecting Muscle Group V is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.40, 4.50, 4.51, 4.54, 4.55, 4.56, 
4.73, Diagnostic Code 5305 (1996); 38 C.F.R. §§ 4.55, 4.56, 
4.73, Diagnostic Code 5305 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative allege that the veteran's 
service-connected right upper arm injury is manifested by 
chronic pain and increasing weakness which have become worse 
over time, thereby entitling him to at least the next higher 
disability rating.  It is also requested that the veteran be 
afforded the benefit of the doubt.

The available service medical records include treatment 
records following a November 1968 accident in which the 
veteran was struck by an automobile.  Tellingly, the vast 
majority of these records show the veteran's complaints, 
diagnoses, and/or treatment for the injuries sustained in 
this accident, which injuries are unrelated to the current 
issue on appeal--i.e., a scalp laceration, a right thigh 
hematoma, right knee difficulties, and multiple cuts and 
abrasions on the face.  Nonetheless, a November 2, 1968, 
treatment record shows that he had an intravenous line 
inserted in his right arm following the accident.  
Thereafter, treatment records show that he was placed on 
crutches because of his right leg injuries.  A November 22, 
1968, treatment record reflects the veteran's complaint that 
he could not make a muscle in his right arm.  It was 
speculated that the veteran could have ruptured the "short 
head of [the] biceps."  On November 23, 1968, an examiner 
reported that, on closer scrutiny, a lesion on the veteran's 
arm probably represented crutch palsy of the musculocutaneous 
nerve.  It was also observed that the tendon was intact.  

VA and private treatment records, dated from August 1970 to 
August 1998, as well as treatment records on file with the 
Social Security Administration (SSA) were obtained by the RO.  
These records show the veteran's complaints and/or treatment 
for right arm pain, numbness, cramping, weakness, involuntary 
muscle contraction, muscle wasting, and/or fatigue.  See 
private treatment record from C.O. Boyette, M.D., dated in 
August 1970; VA treatment records dated in October 1973, 
January to April 1991, November 1993, January to February 
1994, and September 1994; March 1991 report of 
electromyography (EMG); private treatment records from Henry 
J. Liverman, M.D., dated in May 1972, December 1976, and June 
1996; a private treatment record dated in February 1989; and 
records on file with the SSA (Specifically, an April 1995 SSA 
evaluation, a January 1994 North Carolina Disability 
Determination Evaluation, and October 1993 Pitt County 
Memorial Hospital records). 

Interestingly, Dr. Boyette, in August 1970, reported the 
veteran's complaints of right shoulder pain with lifting, 
observed that the shoulder had no loss of strength, motion, 
or neurological abnormalities, and diagnosed chronic right 
shoulder sprain.  When hospitalized at VA in October 1973, 
examination disclosed no evidence of muscle atrophy in the 
upper extremities and the diagnoses were possible C5 root 
injury and right biceps tendonitis.  In February 1989, a 
private treatment record showed the veteran's complaints of 
pain in the right upper extremity, examination disclosed 
right arm pain and limited motion with radiation, and the 
diagnosis was possible nerve root pressure.  In October 1993, 
a discharge evaluation from Pitt County Memorial Hospital 
showed that range of motion in the upper right extremity was 
within normal limits.  In December 1993, a private treatment 
record showed that strength in the right was 4+/5.

(The Board notes that the records show that the veteran 
sustained a massive head trauma in October 1993 that was 
diagnosed as a closed head trauma/traumatic brain injury with 
concussion and multiple subdural hematomas and hemorrhages.  
See treatment records from Pungo District Hospital dated in 
October 1993, treatment records from Pitt County Memorial 
Hospital dated in October and November 1993, and VA treatment 
records dated in November 1993.  This injury caused chronic 
brain syndrome.  Id; VA treatment records dated in April 1994 
and SSA record dated in April 1995.)

Numerous VA examinations, dated from May 1969 to February 
2000, appear in the record.  At the veteran's first VA 
examination, conducted in May 1969, the veteran reported that 
he had injured his right upper arm when he was hit by a car 
while in military service and complained of right upper arm 
weakness, stiffness, and/or pain, as well as right elbow and 
axilla pain in cold weather and after heavy work.  On 
examination, the right shoulder had full range of motion 
without complaints of pain, and the right elbow had full 
range of motion with complaints of pain.  The circumference 
of the mid-part of the right upper arm measured one inch 
smaller than the left arm.  However, both forearms had the 
same circumference.  Neurological examination was normal.  
The diagnosis was weakness and atrophy of the right upper 
arm.

When next examined by VA, in April 1972, the veteran 
complained of right axillary and arm pain, weakness, 
stiffness, and muscle wasting.  The veteran also reported 
that, while performing his job as a commercial fisherman, he 
noticed increased pain in the right shoulder.  On 
examination, the veteran had moderate to marked tenderness in 
the right axilla and along the radial nerve.  However, the 
right shoulder did not have any loss of motion and the right 
upper extremity had no muscle wasting.

At December 1972 VA examinations, the veteran once again 
complained of right arm pain, numbness, cramping, weakness, 
involuntary muscle contraction, muscle wasting, and/or 
fatigue.  He also reported that the foregoing interfered with 
his job as a fisherman because he had trouble lifting the 
fish nets.  He reported that the pain started in the right 
axilla and followed the radial nerve down the right arm.  He 
also reported that his adverse symptomatology was aggravated 
by cold weather and lifting, but was relieved by rest.

On examination, the neurologist could find no atrophy or 
weakness in any specific nerve distribution in the right 
upper extremity, observed that the veteran had extremely well 
developed and demarcated muscles in both upper extremities, 
noted that the veteran complained of pain in the mid-triceps 
region, and concluded that the veteran had no neurologic 
abnormalities.  A neuropsychiatric examiner reported that the 
veteran had full range of motion in the right upper arm.  
However, the veteran reported areas of anesthesia on the 
lateral aspect of the right forearm.  It was observed that 
the veteran had weakness of his biceps and triceps group.  
Grip was noticeably weaker in the right arm.  Deep tendon 
reflexes in both arms were equal.  There was no difference in 
the circumferences of the right and the left arm.  It was 
opined that the veteran's current problems "could well have 
been [a] result of a brachial plexus injury which was either 
caused by the accident or by using crutches thereafter."  It 
was also opined that the degree of the veteran's disability 
was moderate.

The orthopedic examiner observed that the veteran had 
tenderness over the right biceps muscle, anterior axillary 
area, and axilla.  The right arm measured eleven inches 
through the mid-biceps area and in the left arm measured 
eleven and a half inches.  The veteran was right handed.  
Range of motion studies revealed no loss in right shoulder 
motion, but the veteran had pain at the extremes of all 
motion.  There was no muscle weakness in the right upper 
extremity.

At an August 1973 VA neurological examination, the veteran 
reported that he worked as a fisherman.  Neurological 
examination was normal.  Examination also disclosed well 
developed musculature in both upper extremities with no 
evidence of atrophy, weakness, ataxia, or tremor.  The 
examiner diagnosed the veteran with subjective complaints of 
occasional pain with ill-defined numbness of the right upper 
extremity without neurologic deficit.  It was opined that the 
degree of the veteran's disability was minimal to none.

At a VA orthopedic examination in March 1977, the veteran 
reported that, following his in-service injury he was treated 
with crutches and several days later noted that he had lost 
the ability to make a muscle in his right arm.  The diagnosis 
at that time was crutch palsy of the musculocutaneous nerve 
with the tendon intact.  Since that time, he had had 
continued aching and pain in the biceps muscle and brachialis 
as well as muscle wasting and decreased strength.  On 
examination, the elbow had full range of motion, the biceps 
were tender, and forced supination was diminished by twenty-
five percent on the right side.  Motor and sensory 
examinations were normal.  The diagnosis was status post 
crutch palsy to the musculocutaneous nerve with residual mild 
weakness of the biceps and brachialis as well as continued 
pain syndrome in the biceps muscle.

At a November 1991 VA examination, the veteran complained of 
continued right arm weakness and pain as well as numbness and 
tingling in the right hand.  On examination, the right upper 
extremity had resting tremors.  Range of motion studies of 
the right shoulder showed flexion to 120 degrees, extension 
to 180 degrees, abduction to 130 degrees, internal rotation 
to 90 degrees, and external rotation to 45 degrees.  Range of 
motion studies of the elbows showed flexion from 0 to 130 
degrees, supination and pronation to 90 degrees, dorsiflexion 
to 45 degrees, and palmar flexion to 45 degrees.  Motor 
strength in the right upper extremity was 5/5 in all muscle 
groups.  There was no obvious weakness or atrophy noted in 
the right biceps, brachial, or radialis.  There was no thenar 
atrophy noted and negative Tinel's sign.  The diagnosis was 
history of injury to right arm with normal exam.

In an addendum to the November 1991 examination, it was 
opined that there could be several causes of the veteran's 
difficulty, including carpal tunnel syndrome.  However, it 
did not appear that the veteran had carpal tunnel syndrome 
and, even if he did, it would not be related to his in-
service injury.

In February 1993, the RO received a VA opinion letter in 
which the veteran's medical history as reported above was 
once again reported.  Next, it was reported that 

[s]ubsequent to service, [a VA] examiner 
commented that the veteran's mild 
weakness of the biceps and brachialis 
were secondary to status post crutch 
palsy with involvement of the 
musculocutaneous nerve.  This explains 
the weakness, pain and tenderness of the 
biceps muscle, since the musculocutaneous 
nerve innervates the biceps, 
coracobrachialis and brachialis anticus 
muscles.  Since it also supplies 
secondary sensory innervation to the skin 
of the forearm, it explains the numbness 
the veteran reported.

When examined by VA in November 1994, it was reported that 
the veteran had no restrictions or loss in strength in the 
upper extremities.  In May 1995, as to the veteran's 
musculoskeletal system, a VA examiner reported that the 
veteran had no gross abnormalities. 

In June 1994, the RO received a statement from the veteran's 
sister reporting that the veteran, upon his return home from 
military service, complained of arm pain.  Moreover, because 
of increased pain, the veteran sought treatment for his upper 
right arm disability from VA on a number of occasions.

At a September 1996 VA examination, the veteran continued to 
complain of mild pain and weakness in the right upper 
extremity.  He also complained that, for the previous year, 
he had had increasingly severe pain and weakness in the upper 
right arm and wrist as well as a problem with things dropping 
out of his right hand.  On examination, the veteran had no 
evidence of muscle atrophy in either the middle upper arm or 
forearm.  The circumferences of the right and left mid-upper 
and forearms were equal (11 inches and 10 inches, 
respectively).  The veteran was right handed.  The examiner 
opined that the grip strength on the right was 70 percent 
less than that on the left.  Thereafter, it was opined that 
muscle strength was within normal limits, except for right 
grip strength and right biceps strength being approximately 
40 percent less than on the left.  As to dexterity, use of 
the right hand was clumsy.  No definite sensory loss could be 
detected and carpal tunnel syndrome tests were negative.  
Moreover, while the veteran complained of pain on the palmar 
surface of the right wrist and a mass was present, there was 
no loss in motion of the wrist joint.  Lastly, the examiner 
observed that the right upper extremity had no tissue loss, 
muscle hernia, muscle penetration, scar formation, adhesions, 
or damage to tendons, bones, joints, or nerves.

Lastly, at a February 2000 examination conducted for VA, the 
veteran's medical history as outlined above was once again 
reported.  The veteran reported that his adverse 
symptomatology had worsened since his last VA examination.  
Specifically, he complained of chronic decreased right arm 
and hand strength, tingling, numbness, and cramping.  He also 
reported that items would drop out of his right hand for no 
reason at all.  Current treatment included ibuprofen, muscle 
relaxants, and heat.  He also reported that the ibuprofen and 
muscle relaxants helped a great deal.  During a flare-up, 
which occurred daily for approximately thirty minutes, he 
could not perform any activity because of the pain.  As to 
muscle fatigue, he reported that he had fatigue at all times.

On examination of the right upper extremity, it was noted 
that the veteran was right-hand dominant.  The examiner 
opined, after looking at the right shoulder, forearm, and 
upper arm muscles, that it was "difficult to tell which 
muscles are involved . . . and there is no muscle atrophy of 
any of the muscles in his upper or lower arm."  Nonetheless, 
the right hand grasp and grip were approximately 3/5 when 
compared to 5/5 in the left hand.  As to the right shoulder, 
there was no heat, redness, swelling, effusion, drainage, or 
instability.  The veteran could not demonstrate any weakness, 
but nonetheless reported that there was weakness.  Range of 
motion studies of the right shoulder showed flexion to 150 
degrees, abduction to 160 degrees, external rotation to 60 
degrees, and internal rotation bilaterally to 50 degrees.  It 
was opined that the limit in the right shoulder motion was 
due to pain.

As to the elbows, there was no heat, redness, swelling, 
effusion, drainage, or instability.  However, there was some 
weakness and abnormal movement.  Range of motion studies 
disclosed flexion limited to 130 degrees because of pain, 
normal supination, and normal pronation.  There was an 
inability to fully extend the arm at approximately a negative 
10 degree angle.  The examiner opined that the foregoing was 
related to stiffness or partial ankylosis.

Motor function was abnormal on the right with strength in the 
right upper and lower arms being 3+/5 as compared to 5+/5 on 
the left.  Sensory examination of the arms, though extremely 
equivocal, disclosed a glove-like distribution of inability 
to feel pinprick/decreased pinprick sensation bilaterally.  
Deep tendon reflexes in the right biceps were negative and 
the deep tendon reflexes in the triceps and brachioradialis 
were 1+.  All deep tendon reflexes on the left were 1+.  X-
ray of the right shoulder showed right acromioclavicular 
osteoarthritis.  X-ray of the right humerus was normal.

The diagnoses were osteoarthritis of the right 
acromioclavicular joint and chronic strain of the right elbow 
with limitation of extension.  It was opined that

[t]here is insufficient evidence on 
evaluation to warrant a diagnosis for any 
muscle condition.  There is no evidence 
of residuals from old injury to the right 
upper arm.  His present range of motion 
limitation in my opinion is related to 
the arthritis.  The present status of his 
right arm musculature does not seem 
compatible with any complaint of weakness 
and the examination results regarding the 
'apparent' strenght [sic] and mobility 
(or lack thereof) strongly suggests a 
degree of malingering or feigning of 
debility.

I am unable to offer diagnosis related to 
the negative biceps reflex (DTR).  
Previous EMG studies by Dr. Wilson (1991) 
showed 'no electrical evidence for 
cervical radiculopathy on the right side, 
C5-Tl'.  As I have previously stated, his 
musculature of this extremity does not 
clear out any significant loss of muscle 
power in my opinion . . .

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1999).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  
However, when an unlisted condition is encountered, it will 
be permissible to rate on the basis of a closely related 
disease or injury in which not only the function affected, 
but the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).

Before addressing the question of the propriety of an 
increased rating for the veteran's upper right arm injury, it 
should be pointed out that the schedular criteria by which 
muscle injuries are rated changed during the pendency of the 
veteran's appeal to the Board.  See 62 Fed. Reg. No. 30235- 
30240 (Jun. 3, 1997) (effective July 3, 1997).  Therefore, 
adjudication of the claim must now include consideration of 
both the old and new criteria.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  This rule of adjudication requires 
that the criteria most favorable to the veteran's claim be 
used.  Id.  (The Board notes that the veteran was advised of 
the new criteria by the RO in the most recent supplemental 
statement of the case.)

Historically, the veteran's disability was evaluated under 
38 C.F.R. § 4.73, Diagnostic Code 5399-5305 for moderate 
injury to the dominant arm, Muscle Group V, and his 
disability has most recently been rated as 10 percent 
disabling.  See RO decisions entered in October 1969, January 
1974, and October 1996.  This muscle group includes the 
flexor muscles of the elbow, consisting of the biceps, 
brachialis, and brachioradialis, whose functions include 
elbow supination (long head of the biceps is the stabilizer 
of the shoulder joint) and flexion of the elbow.  38 C.F.R. 
§ 4.73, Diagnostic Code 5305 (1996); 38 C.F.R. § 4.73, 
Diagnostic Code 5305 (1999).  Under both the new and old 
schedular criteria, because the right arm is the veteran's 
dominant arm, the veteran is entitled to a 10 percent rating 
for moderate disability of muscles in Muscle Group V and will 
only be entitled to an increased (30 percent) rating if his 
adverse symptomatology is considered "moderately severe."  
Id.

In this regard, the Board notes that, under the revised 
criteria the cardinal signs and symptoms of muscle disability 
are loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c) (1999).  Moreover, the Board 
notes that, under the revised criteria as set forth in 38 
C.F.R. § 4.56 (1999), "moderate" muscle injury contemplates 
"[t]hrough and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection."  38 C.F.R. 
§ 4.56(d)(2) (1999).  The history of the disability should be 
considered, including service department records or other 
evidence of in service treatment for the wound.  A record of 
consistent complaints of one or more of the cardinal symptoms 
of muscle disability, particularly fatigue after average use, 
and an effect on the particular functions controlled by the 
injured muscles should be noted.  Id.  Objective findings 
indicative of moderate disability include entrance and exit 
scars, if present, small or linear in shape, which indicate a 
short track through muscle tissue, some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue.  Id.  The factors 
that distinguish a moderate type of injury from a moderately 
severe one are that, with moderate disability, there is 
normally no explosive effect on the muscle of a high velocity 
missile or any residuals of debridement or a prolonged 
infection.  38 C.F.R. §§ 4.56(d)(2), (3) (1999).  Moreover, 
the history of a moderately severe disability would include 
in-service records showing a prolonged period of 
hospitalization for treatment of the wound as well as post-
service records showing consistent complaints of one or more 
of the cardinal symptoms of muscle disability as well as an 
inability to keep up with work requirements.  38 C.F.R. 
§§ 4.56(d)(2) (1999).  Additionally, objective findings in 
cases of moderately severe disability include indications of 
loss of deep fascia, muscle substance or normal firm 
resistance of muscles compared with the sound side; tests of 
strength and endurance demonstrating positive evidence of 
impairment when compared with the sound side.  Id.

In pertinent part, 38 C.F.R. § 4.55 (1999) provides that a 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a) (1999).  Moreover, the combined evaluation of 
muscle groups acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable ankylosis of that 
joint, except in the case of Muscle Groups I and II acting 
upon the shoulder.  38 C.F.R. § 4.55(d) (1999).  In addition, 
for compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e) (1999).  
Furthermore, for muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of 38 C.F.R. § 4.25 
(1999).  38 C.F.R. § 4.55(f) (1999). 


The criteria in effective prior to those listed above provide 
that a "moderate" muscle injury contemplates through and 
through or deep penetrating wounds of relatively short track 
by a single bullet or small shell or shrapnel fragment.  38 
C.F.R. § 4.56(b) (1996).  The absence of the explosive effect 
of a high velocity missile and of residuals of debridement or 
of prolonged infection also reflects moderate injury.  Id.  
The history of the disability should be considered, including 
service department records or other sufficient evidence of 
hospitalization in service for treatment of the wound.  Id.  
Consistent complaints on record from the first examination 
forward of one or more of the cardinal symptoms of muscle 
wounds, particularly fatigue and fatigue-pain after moderate 
use, and an effect on the particular functions controlled by 
the injured muscles should be noted.  Id.  Evidence of 
moderate disability includes entrance and (if present) exit 
scars which are linear or relatively small and so situated as 
to indicate relatively short track of missile through muscle 
tissue, signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or failure in comparative tests.  Id.  "Moderately 
severe" muscle injury is associated with a through and 
through or a deep penetrating wound by a high velocity 
missile of small size or by a large missile of low velocity, 
with debridement, prolonged infection, or sloughing of soft 
parts with intermuscular cicatrization.  38 C.F.R. § 4.56(c) 
(1996).  The history would include prolonged in-service 
hospitalization for treatment of a severe wound, a record of 
consistent complaints of the cardinal symptoms of muscle 
wounds, and evidence of unemployability because of an 
inability to keep up with work requirements.  Id.  The 
objective findings include relatively large entrance and (if 
present) exit scars, indications on palpation of moderate 
loss of deep fascia or muscle substance, or moderate loss of 
normal, firm muscle resistance as compared to the sound side.  
Id.

The Board notes that, whether considered under the old or 
revised rating criteria, what is significant about the 
evidence described above is that there has been no indication 
that the veteran experienced a prolonged period of 
hospitalization for treatment for the right upper arm 
disability or that his trauma entailed penetration of the 
muscle by a high velocity missile, any debridement, prolonged 
infection, sloughing of soft parts or loss of deep fascia or 
muscle substance beyond that 

contemplated by a rating for moderate disability.  38 C.F.R. 
§ 4.56(b) (1996); 38 C.F.R. § 4.56(d)(2) (1999).  Available 
service medical records show that, while the veteran was 
hospitalized from November to December 1968 after being 
struck by a car, the injuries sustained as a direct result of 
the accident did not include the right upper extremity.  The 
right upper extremity difficulty appeared to have been caused 
by his post-accident use of a crutch that caused a crutch 
palsy.  See service medical records dated November 22 and 
November 23, 1968.  Moreover, the necessary in-service 
treatment for this problem was minimal - between the time of 
the November 1968 accident and his separation from military 
service in December 1968, service medical records contained 
only two reports of treatment.  Id.  Tellingly, the 
observations at that time did not indicate that he had any 
prolonged problems with the muscle.  The diagnosis was that a 
lesion of the veteran's arm probably represented crutch palsy 
of the musculocutaneous nerve.

Moreover, the veteran's post-service history cannot be said 
to include a record of consistent complaints of the cardinal 
symptoms of muscle injuries as required under 38 C.F.R. 
§ 4.56(c) (1996) or 38 C.F.R. § 4.56(d)(3) (1999).  The post-
service records do not show loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement due to service-
connected disability.

When first examined by VA in May 1969, and later in April 
1972, December 1972, August 1973, and March 1977, the veteran 
complained about residual pain, weakness, muscle wasting, 
and/or stiffness in the shoulder or elbow from the foregoing 
injury.  He also reported that the problems interfered with 
his job as a fisherman.  However, on examination, his right 
arm was reported to be virtually normal.  What was not 
normal, was that examiners found that he had pain on the 
extremes of right elbow and/or shoulder motion.  See VA 
examinations dated in May 1969 and December 1972 
(orthopedic).  Moreover, the circumference of the mid-part of 
the right upper arm, on occasion, was slightly small than on 
the left.  See VA examinations dated in May 1969 (one-inch 
difference) and December 1972 (orthopedic) (half an inch 
difference).  Additionally, he had tenderness in the right 

axilla, along the radial nerve, and/or over the biceps.  See 
VA examinations dated in April 1972, December 1972 
(orthopedic), and March 1977.  In addition, he had areas of 
anesthesia on the lateral aspect of the right forearm (see VA 
examination dated in December 1972 (neuropsychiatric)), 
weakness of the biceps and triceps group (see VA examinations 
dated in December 1972 (neuropsychiatric) and March 1977), 
and right grip strength was weaker than the left (see VA 
examination dated in December 1972 (neuropsychiatric)).

Nonetheless, the aforementioned examiners also reported that 
the range of motion of the right shoulder and elbow were 
normal, both forearms had the same circumference, there was 
no muscle wasting in the right upper extremity, deep tendon 
reflexes in the upper extremities were equal, and neurologic 
examination, except for what was reported above, was normal.  
See VA examinations dated in May 1969, April 1972, December 
1972, August 1973, and March 1977.

Interestingly, the December 1972 VA neuropsychiatric examiner 
opined that the veteran's problems "could well have been 
result of a brachial plexus injury which was either caused by 
the accident or by using crutches thereafter."  That 
examiner also opined that the degree of the veteran's 
disability was moderate.  Similarly, the August 1973 VA 
neurologic examiner opined that the degree of the veteran's 
disability was minimal to none.  Likewise, the March 1977 
orthopedic examiner diagnosed the veteran with status post 
crutch palsy to the musculocutaneous nerve with residual mild 
weakness of the biceps and brachialis as well as continued 
pain syndrome in the biceps muscle.

Additionally, while treatment records during the post-service 
period show the veteran's complaints and/or treatment for 
right arm pain, numbness, cramping, weakness, involuntary 
muscle contraction, muscle wasting, and/or fatigue, none of 
his right arm problems appear to have been attributed to his 
service-connected disability--the diagnoses included chronic 
right shoulder sprain, possible C5 root injury, right biceps 
tendonitis, and degenerative joint disease.  See private 
treatment record from Dr. Boyette, dated in August 1970; VA 
treatment records dated in 

October 1973, January to April 1991, November 1993, January 
to February 1994, and September 1994; EMG dated in March 
1991; private treatment records from Dr. Liverman, dated in 
May 1972, December 1976, and June 1996; private treatment 
record dated in February 1989; private treatment records from 
Pitt County Memorial Hospital dated in October 1993.

Moreover, in August 1970, Dr. Boyette observed that the 
shoulder had no loss of strength or motion and neurologic 
examination showed no abnormalities.  In October 1973, a VA 
hospital examination disclosed no evidence of muscle atrophy 
in the upper extremities.  In October 1993, a discharge 
evaluation from Pitt County Memorial Hospital showed that 
range of motion in the upper right extremity was within 
normal limits.  And, in December 1993, a private treatment 
record showed that strength on the right was 4+/5.  Likewise, 
at the four VA examinations conducted in the 1990's, as well 
as at the February 2000 examination, virtually no right arm 
abnormalities attributable to the veteran's service-connected 
disability were found.  See VA examinations dated in November 
1991, November 1994, May 1995, September 1996, and February 
2000.

The Board acknowledges that, in September 1996, examination 
disclosed right grip strength to be 70 percent or 40 percent 
less than on the left, right biceps strength to be 
approximately 40 percent less than on the left, and the 
veteran being clumsy with his right hand.  Moreover, in 
February 2000, examination disclosed 3/5 right hand grip 
strength (5/5 in the left hand) and 3+/5 right upper and 
lower arm strength (5+/5 in the left), slightly decreased 
right shoulder and elbow motion due to pain, an inability to 
fully extend the arm at approximately a negative 10 degree 
angle because of stiffness or partial ankylosis, some right 
elbow weakness and abnormal movement, a bilateral glove-like 
distribution of inability to feel/decreased pinprick 
sensation, and deep tendon reflexes in the right biceps being 
negative and in the triceps and brachioradialis being 1+.  

Nonetheless, examination in September 1996 also disclosed no 
evidence of muscle atrophy in either the middle upper arm or 
forearm.  The circumferences of the right 

and left mid-upper and forearms were equal.  There was no 
sensory loss, no carpal tunnel syndrome, and no loss in 
motion of the right wrist.  Additionally, the right upper 
extremity was reported to not have any tissue loss, muscle 
hernia, muscle penetration, scar formation, or adhesions, nor 
damage to tendons, bones, joints, or nerves.  Similarly, the 
November 1991 examiner diagnosed the veteran with only a 
"history" of an injury to the right arm with normal 
examination.  (Examination of the right upper extremity 
reveled motor strength of 5/5 in all muscle groups, no 
obvious weakness or atrophy in the right biceps, brachial, 
radialis, or thenar, and range of motion of the right 
shoulder and elbow being slightly reduced.)  Likewise, 
examinations in November 1994 and May 1995 disclosed no 
restrictions, loss in strength, and/or gross abnormalities in 
the upper extremities and/or the musculoskeletal system.  At 
the February 2000 examination, neither the right shoulder nor 
right elbow had heat, redness, swelling, effusion, drainage, 
or instability.  The right shoulder had no weakness.  
Moreover, the examiner opined, after looking at the right 
shoulder, forearm, and upper arm muscles, that it was 
difficult to tell which muscles were involved.  There was no 
muscle atrophy of any of the muscles in his upper or lower 
arm.  It was also opined that the veteran did not have any 
current muscular disability; indeed, there was no evidence of 
residuals from old injury to the right upper arm.  
Difficulties were attributed to problems that were not 
service connected, such as arthritis, and it was felt that 
the findings strongly suggested a degree of malingering or 
feigning of debility.

The Board acknowledges that some of the more recent VA 
examiners reported that the veteran experienced difficulty 
with both right arm strength, pain with motion, and decreased 
sensation.  However, none of the more recent VA examiners 
reported that these problems were due to service-connected 
disability.  On the contrary, non-service-connected problems 
were identified as the source of the veteran's difficulties.  
Significantly, none of the examiners reported loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles.

Similarly, at all of the aforementioned examinations, range 
of motion studies revealed normal or nearly normal motion, 
suggesting that muscle function was no 

more severely impaired than that contemplated by the current 
rating.  Even at its worst, at the February 2000 examination, 
the motion of the right shoulder was flexion to 150 degrees, 
abduction to 160 degrees, external rotation to 60 degrees, 
and internal rotation bilaterally to 50 degrees; the motion 
of the right elbow was flexion to 130 degrees, normal 
supination, and normal pronation; and the veteran could not 
fully extend the arm at approximately a negative 10 degree 
angle.  The examiner opined that the foregoing shoulder 
limitation was due to non-service-connected arthritis and the 
right elbow limitation was due to a chronic strain.  
Likewise, a recent examiner reported that the right upper 
extremity had no tissue loss, muscle hernia, muscle 
penetration, scar formation, adhesions, or damage to tendons, 
bones, joints, or nerves.  See September 1996 VA examination.  

Pain and fatigue are cardinal symptoms of muscle injury, 
38 C.F.R. § 4.50 (1996) and 38 C.F.R. § 4.56(c) (1999); 
however, a record showing a consistent complaint of one or 
more of the cardinal symptoms of muscle damage is consistent 
with only a moderate rating under either 38 C.F.R. § 4.56(b) 
(1996) or 38 C.F.R. § 4.56(d)(2) (1999).  In short, the 
veteran's history and current problems are best approximated 
by the criteria identified in 38 C.F.R. § 4.56(b) (1996) and 
38 C.F.R. § 4.56(d)(2) (1999) for moderate muscle disability.  
He does not have definite impairment of the right upper arm, 
when compared with the sound side, as contemplated by the 
criteria for moderately severe disability under 38 C.F.R. 
§ 4.56(c) (1996) or 38 C.F.R. § 4.56(d)(3) (1999).  This is 
especially so given that recent examiners found no obvious 
loss of function due to service-connected disability.  
Accordingly, the Board finds that the veteran's adverse 
symptomatology is most consistent with the assigned 10 
percent evaluation contemplated for moderate muscle injuries.  
Consequently, an increased rating is not warranted under 
either the old or new rating criteria.

The next question that arises is whether the veteran's varied 
symptoms warrant an increased and/or separate evaluation.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).


Turning first to the veteran's complaints of neurological 
problems, the Board recognizes that VA examinations 
disclosed, on occasion, neurological problems.  However, the 
RO has denied service connection for ulnar neuropathy of the 
right upper extremity.  See RO decision entered in February 
1992.  Additionally, in rating peripheral nerve injuries and 
their residuals, attention is given to the site and character 
of the injury, the relative impairment in motor function, 
trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 
(1999).  Moreover, 38 C.F.R. § 4.55 provides that muscle 
injury ratings will not be combined with peripheral nerve 
paralysis ratings for the same part, unless affecting 
entirely different functions.  Therefore, because the RO has 
already denied a claim of service connection for ulnar 
neuropathy of the right upper extremity and veteran does not 
have distinct and separate manifestations that are not 
already contemplated by the 10 percent evaluation awarded for 
damage under Diagnostic Code 5305, the Board concludes that a 
separate evaluation would be inappropriate.  Even moderate 
incomplete paralysis of the musculocutaneous nerve warrants 
no more than a 10 percent rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8517.  No examiner has suggested that any 
crutch palsy affecting this nerve is more severely disabling.  
Therefore, given the restrictions of § 4.55, the Board finds 
that a separate rating for nerve impairment, if any, is not 
warranted.  

In reaching the foregoing conclusions the Board had 
considered the veteran's and his sister's statements that the 
veteran's symptoms have caused increasingly severe 
impairment.  However, no one with medical expertise has 
adopted this characterization.  The Board notes that a lay 
witness can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, the foregoing 
statements as to the severity of his right upper arm 
disability are not probative because a lay person (i.e., a 
person without medical expertise) is not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Board 
consequently concludes that the preponderance of the evidence 
is against this claim for an increased rating.


ORDER

An increased rating for residuals of an injury of the right 
upper arm is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

